DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 2, 3, and 5 include fuzzy lines and/or text.  Figs. 6(A)-6(I) do not include any indication of what they are or, possibly, at what point in the signal processing circuit these waveforms may be present or through what part of the circuit they would be produced by.  Additionally, the signal parameters are not known without any axes or labels.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 2 does not include the boxcar filter 6; Fig. 3 does not include the PID controller 7; Fig. 4 does not include the digital modulator 8, Fig. does not include the switched capacitor filter 9.  Corrected drawing sheets in compliance with 37 CFR 

Specification
The disclosure is objected to because of the following informalities: the specification discusses that Figs. 6(A)-6(I) are examples of signal waveforms at various points in the signal processing circuit for a gyroscope apparatus (published para. [0043]) without identifying which signals occur at what point in the circuit. Appropriate correction is required.

Claim Objections
Claim 6 objected to because of the following informalities:  claim 6 includes a period in the middle of the claim, line 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US20080236280 (herein after “Johnson”).
Claim 1: Johnson teaches a signal processing circuit for a gyroscope apparatus (gyroscope 10) including a first electrode (sense plates 74, 76, 78, 80 Fig. 3) and a second electrode (torquer 84, 86, 88, 90) pairing with the first electrode (74/84, 76/86, 78/88, 80/90 are respective pairs), the signal processing circuit being a negative feedback loop circuit configured to be connected with the first electrode and the second electrode ([0039] In certain embodiments, and as described in greater detail below with respect to FIG. 3, the time-varying rebalancing voltages may comprise closed-loop AC feedback control signals obtained by passing the output sense voltage V.sub.sense of the charge amplifier 92 through one or more feedback control loops.), comprising: 
	a demodulator (demodulator 116) configured to convert a current from the first electrode (Fig. 3 shows the electrodes 74, 76, 78, 80 which connect through the charge amp 92 to the demodulator 116) into a voltage and demodulate the converted voltage to output a demodulated signal (the charge amplifier 92 produces a voltage output proportional to an integrated value of a current input [0046] As shown in FIG. 3, the sense voltage V.sub.sense outputted from the charge amplifier 92 can be fed to a demodulator 116, which demodulates the sense voltage V.sub.sense output signal from the charge amplifier 92 with the output signal 118 from the drive motor velocity clock 120, producing a signal 122 having the sum and difference of the frequencies of the two input signals.);
	a proportional-integral-derivative controller ([0046] The resultant voltage signal 122 is then fed to a force rebalance controller 124 (e.g. a proportional-plus-integral-plus-derivative (PID) controller) having various force rebalance control logic (e.g. gain amplifier, phase shifter, filters, control variables, etc.), which, in turn, outputs a DC rebalancing voltage V.sub.REB(dc).) that is connected to the analog-to-digital converter: 
	a modulator configured to be electrically connected with the second electrode ([0047] To reduce the effects of feedthrough, the DC rebalancing voltage V.sub.REB(dc) outputted by the force rebalance controller 124 can be fed to a second mixer 126, which modulates the DC rebalancing voltage V.sub.REB(dc) with the motor velocity clock signal 118 to produce a time-varying rebalancing voltage V.sub.REB(t). V.sub.REB(t) is an input into each of the torquers, Fig. 3).

	However, A/D and D/A converters are readily used by those of ordinary skill in the art.  Processing in the digital domain is a design choice within the scope of a person having ordinary skill in the art and can be decided based on operating environment, space/footprint of the device itself, cost, etc.  The device of Johnson functions by receiving an analog signal and produces an analog signal to rebalance the gyroscope.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use A/D and D/A converters including an analog-to-digital converter configured to convert the demodulated signal from the demodulator into a digital signal; a proportional-integral-derivative controller that is connected to the analog-to-digital converter: a digital-to-analog converter configured to convert an output signal from the proportional-integral-derivative controller to an analog signal; and a modulator configured to be electrically connected with the second electrode and to be electrically connected with the digital-to-analog converter in order to use digital circuitry, reduce the cost of the circuitry, and reduce the size of the circuitry required versus using analog. 

Claim 2: Johnson teaches the signal processing circuit according to claim 1.  Johnson teaches wherein the demodulator includes a first transimpedance amplifier (charge amp 92) and a first mixer (demodulator 116) configured to demodulate the converted voltage.
	Johnson fails to teach the use of a voltage-to-voltage converter and outputting the demodulated signal to the analog-to-digital converter. 
	However, the use of a voltage-to-voltage amplifier is well known in the art in order to introduce a gain to the signal when it is known to be limited at the input.  As previously discussed, passing the signal 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a voltage-to-voltage amplifier with the demodulator including transimpedance amplifier and mixer in order to output a higher voltage than the input voltage in order to increase a signal range and improve sensitivity of the circuitry. 

Claim 3: Johnson teaches the signal processing circuit according to claim 1.  Johnson teaches the use of filters with the PID ([0046] The resultant voltage signal 122 [from the demodulator] is then fed to a force rebalance controller 124 (e.g. a proportional-plus-integral-plus-derivative (PID) controller) having various force rebalance control logic (e.g. gain amplifier, phase shifter, filters, control variables, etc.), which, in turn, outputs a DC rebalancing voltage V.sub.REB(dc).).  
	However, Johnson fails to explicitly teach: a first filter configured to reduce a shaped quantization noise of the demodulated signal from the demodulator before outputting to the proportional-integral-derivative controller.
	However, the use of filters to remove noise, signal conditioning, is within the scope of a person having ordinary skill in the art and is readily practiced. The demodulated signal may have noise due to electrical interference, mixing, etc.  After converting a signal from analog to digital, quantization noise is a result of quantization error introduced.  Quantization noise/error is well understood as well as how to best remove the noise as it is an inevitable part of signal conversion.  This can be removed using various filtering techniques or multi-stage filtering. The use of filters is a design choice within the scope of a person having ordinary skill in the art.  Filters can be beneficial in removing unwanted signal influence but can introduce delays in signal processing.  Therefore, the benefits of filtering must be weighed against the delay introduced.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to filter the introduced quantization noise from the signal using a filter in order to remove an introduced error signal (noise) known to be a result to transitioning from analog to digital thus improving the signal and overall accuracy of the device. 

Claim 4.  Johnson teaches the signal processing circuit according to claim 1.  Johnson fails to teach wherein the analog-to-digital converter is a 1 bit, 3rd-order continuous-time sigma delta modulator.
	However the use of an A/D converter to convert from the analog domain to digital domain for processing is routinely practiced.  The choice of A/D (or D/A) converters is a design choice which can be based on the particular application, cost, footprint, power required, etc.  It is well known in the art to use an A/D converter including a sigma-delta modulator with devices requiring high-resolution conversion including accelerometers, gyroscopes, hydrophones, etc.  The number of bits and particular n-th order filter includes pros and cons in design including noise, resolution, bandwidth, complexity, and stability. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a sigma-delta modulator, which is known to be used with a gyroscope, and further to use a 1-bit 3rd order continuous time sigma delta modulator in order to have a A/D which best suits the conversion needs including cost, complexity, resolution, bandwidth, etc., of the signal processing.  

Claim 5. Johnson teaches the signal processing circuit according to claim 1.  Johnson fails to teach wherein the digital-to-analog converter is a 1 bit, 3rd-order digital sigma delta modulator.
	However, the use of a D/A converter to convert from the digital domain to analog domain for processing is routinely practiced.  The choice of D/A converters is a design choice which can be based on the particular application, cost, footprint, power required, etc.  It is well known in the art to use an D/A converter including a sigma-delta modulator with devices requiring high-resolution conversion including accelerometers, gyroscopes, hydrophones, etc.  The number of bits and particular n-th order filter includes pros and cons in design including noise, resolution, bandwidth, complexity, and stability. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a sigma-delta modulator, which is known to be used with a gyroscope, and further to use a 1-bit 3rd order continuous time sigma delta modulator in order to have a A/D which best suits the conversion needs, including cost, complexity, resolution, bandwidth, etc., of the signal processing.

Claim 6: Johnson teaches the signal processing circuit according to claim 1.  Johnson uses a PID in order to produce a rebalancing voltage.  Johnson operates in the analog domain.   Johnson fails to teach a second filter electrically connecting with the digital-to-analog converter and the modulator, wherein the proportional-integral-derivative controller completely converts the digital signal converted by the analog-to-digital converter to a multi-bit digital data and outputs the multi-bit digital data to the digital-to-analog converter, and the second filter receives the analog signal from the digital-to-analog converter and is configured to reshape the analog signal.
	However, as previously discussed, the choice of operation within the digital or analog domain is within the scope of one of ordinary skill in the art.  Analog and digital processing each offer pros and cons which can be weighed and the decision to use either analog or digital can be based on the operating environment, cost, size, etc. When using an A/D or D/A, it is known that the conversion always introduces quantization noise.  This noise can readily be filtered out with various filters used independently or in stages to remove the noise.  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention, if chosen to process the signal as a digital signal, to remove quantization noises from the signal after conversion between A/D and D/A including a second filter electrically connecting with the digital-to-analog converter and the modulator to remove the quantization noise introduced form D/A conversion, wherein the proportional-integral-derivative controller completely converts the digital signal converted by the analog-to-digital converter to a multi-bit digital data and outputs the multi-bit digital data to the digital-to-analog converter, and the second filter receives the analog signal from the digital-to-analog converter and is configured to reshape the analog signal (the PID of Johnson produces an analog output to force rebalance the gyroscope.) in order to have an accurate and suitable analog voltage input to rebalance the gyroscope. 

Claim 7. Johnson teaches the signal processing circuit according to claim 6.  Johnson fails to teach wherein the second filter is further configured to filter a quantization noise from the reshaped analog signal.  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to remove the quantization noise introduced into the system due to A/D or D/A conversion of the signal wherein the conversion is well known to introduce predictable quantization noise into the signal in order to obtain the most accurate signal and best operate the gyroscope.

Claim  12: Johnson teaches the device of claim 1, previous.  Johnson fails to teach wherein the proportional-integral-derivative controller is a digital proportional-integral-derivative controller.  
	However, operation in the digital or analog range a design choice within the scope of a person having ordinary skill in the art.  Johnson teaches an analog signal received from the gyro and returned to the gyro.  If digital processing is used alternative to the components of Johnson, then it is within the scope of a person having ordinary skill in the art to use a digital PID in lieu of the analog PID of Johnson.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a digital PID controller in order to reduce the cost of the circuitry and reduce the size of the circuitry required for signal processing.

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art includes Johnson.  Johnson teaches force rebalance for a gyroscope including signal processing circuitry.  While a decision to operate in either analog or digital is within the scope of one or ordinary skill in the art, the particular features of claims 8-11 including wherein the second filter is a 2nd-order switched capacitor filter; wherein the first filter is a cascaded integrator-comb filter without a decimator; wherein the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muller (US2016/0242645; teaches the use of box-car sampling/filtering to remove quantization noise due to a sigma-delta modulator).  Petkov et al. (US20150358724; teaches the use of a sigma-delta modulator with a force-feedback circuit including D/A, A/D).  Raman et al. (US20100307241 teaches a gyroscope including sigma-delta force feedback loop and removal of shaped quantization noise due to conversion). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        2/26/2020

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861